Citation Nr: 0842950	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement ton an increased disability rating for a service-
connected low back disorder, currently evaluated 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1965 to April 1967.

Procedural history

Service connection for a low back disorder was initially 
granted in a December 1980 VA rating decision.  A 10 percent 
disability rating was assigned.  The assigned rating was 
increased to 20 percent in  November 1987 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which continued the veteran's service-
connected low back disorder at 20 percent disabling.  The 
veteran filed a notice of disagreement in regards to the 
January 2002 rating decision.  He requested review by a 
decision review officer (DRO).  

The DRO conducted a de novo review of the claim and increased 
the service-connected low back disorder to 40 percent 
disabling in a November 2003 rating decision.  The veteran 
initially indicated his appeal was satisfied in light of the 
increase in benefits.  However, in December 2003 he voiced 
his dissatisfaction with the November 2003 rating decision.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  A statement of the case (SOC) 
was issued in January 2005 and the appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in March 2005.

The Board remanded this issue in December 2007 for additional 
procedural development.  In July 2008 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claim.  
The case has been returned to the Board for further appellate 
proceedings.

This issue is REMANDED to the RO via the VA the AMC in 
Washington, DC.

Issue not on appeal

In a February 2005 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  To the Board's knowledge, the veteran has 
not disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In an August 2008 statement, the veteran argued that his 
service-connected back disability precluded him from 
employment.  It appears the veteran has made an informal 
claim to reopen the previously-denied TDIU claim.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  That 
issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

The veteran's representative has requested a remand in the 
instant case, alleging that the record does not adequately 
ascertain the severity of the veteran's service-connected low 
back disorder.  See the September 2, 2007 Informal Hearing 
Presentation.



The Board agrees.  The veteran's most recent VA examination 
was performed in November 2004.  The veteran has indicated 
that his service-connected low back symptomatology has 
worsened since that time.  See the August 21, 2008 submission 
from the veteran.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  

Additionally, the Board notes that the most recent outpatient 
record from the Columbia, Missouri VAMC is dated in December 
2003.  Updated treatment records should be associated with 
the claims folder, as they could potentially affect the 
outcome of the increased rating issue currently on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected low back disorder.  
Any such records so identified should 
be obtained, to include updated 
records from the Columbia VAMC [dated 
after December 2003], to the extent 
possible.  Any records so obtained 
should be associated with the 
veteran's VA claims folder.

2.  VBA should schedule the veteran 
for a spine examination in order to 
determine the current severity of the 
service-connected low back disorder.  
The veteran's VA claims folder should 
be forwarded to the examiner for 
review in connection with the 
examination.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the veteran's claim of entitlement to 
an increased rating for his service-
connected low back disorder.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

